Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-29 are currently pending in the instant application.  Claims 15-19, 28 and 29 are rejected and claims 1-14 and 20-27 are objected in this Office Action.
I.	Priority
The instant application is a 371 of PCT/EP2018/080230, filed on November 6, 2018 which claims benefit of US Provisional Applications 62/582,381, filed on November 7, 2017 and 62/608,904, filed on December 21, 2017. 
II.	Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 13, 2020 and March 22, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  

III.	Restriction/Election
	A.  Election: Applicant's Response
Applicants' election of species of fluralaner without traverse in the reply filed on June 2, 2022 is acknowledged.  
Subject matter not encompassed by the elected compound fluralaner are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to nonelected inventions.
IV.	Rejections


35 USC § 103 - OBVIOUSNESS REJECTION
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all 
obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Specifically, the analysis must employ the following factual inquiries: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-19, 28 and 29 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Lehay, et al. (WO 2015/091898 A1) in view of Grawe, et al. (US 20130040141 A1). Applicants claim 

    PNG
    media_image1.png
    221
    678
    media_image1.png
    Greyscale
and have elected the species fluralaner for search and examination.


The Scope and Content of the Prior Art (MPEP §2141.01)
Lehay, et al. teaches isoxazoline derivatives and pharmaceutical composition comprising these compounds for treating parasite infestations in animals. The invention is represented by the general formula: 

    PNG
    media_image2.png
    753
    704
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    510
    686
    media_image3.png
    Greyscale
(see pages 2 and 3).  The prior art reference also teaches that in a preferred embodiment that the isooxazoline compound is fluralaner (see page 14, lines 1-3).

Grawe, et al. teaches that processing properties of active ingredient particles, for example, their bulk density, wettability, pourability, stability, solubility properties etc. depend on the particle size and quite substantially on the particle size distribution. The prior art further discusses to achieve as a rapid release as possible from dosage forms, poorly soluble active ingredients are produced with fine particle whereas a coarser grain size can control the dissolution of the active ingredient particles within a desired time window when required (see paragraph 0003, page 1).

The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the prior art of Lehay, et al. and the instant invention is that the prior art teaches fluralaner but does not teach the compound having a specific particle size distribution as seen in the instant claimed invention.
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

	 
In In re Rose, 105 USPQ 237 (CCPA 1955), it was well established that selection of particle size is not a patentable modification in the absence of unobvious results. For example, it is obvious to prepare a well-known compound (i.e., fluralaner) with a specific particle size when the art teaches that having certain particle sizes can control how the active ingredient releases from dosage forms with a reasonable expectation of success. Fluralaner is a well-known compound in the art and has been used as an antiparasitic so preparing fluralaner having a specific particle size is still the same active ingredient and thus is considered obvious absent unexpected results. Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to prepare fluralaner with a specified particle size for the purpose of making a dosage form where the release behavior is controlled and can be used to treat parasite infestations in animals as seen in Lehay, et al. (WO 2015/091898 A1).  For example, a skilled artisan would be motivated to prepare a fluralaner with a specific particle size for the purpose of preparing more dosage forms that can be used as an antiparasitic which would be released within a desired time window as taught in the prior art reference of Lehay, et al. (WO 2015/091898 A1 in view of US 2013/0040141 A1).  A strong prima facie obviousness has been established.


Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the term “substituted” found in the variable R9 and the phrase “having the structure” renders the products indefinite as the term “substituted” and the phrase “having the structure” can be considered open-ended language when not clearly defined and therefore is including additional subject matter in the compounds of the formula IA that is not described in the instant specification and is not particularly pointed out or distinctly claimed.  A claim to a chemical compound cannot be open-ended, but must be claimed with precision.  This rejection can be overcome by deleting the term “substituted” and amending the phrase “having the structure” to read “of the structure” in claims 1-6.

V.	Objections

Claim Objection-Non Elected Subject Matter
	Claims 1-14 and 20-27 are objected to as containing non-elected subject matter.  To overcome this objection, Applicant should submit an amendment deleting the non-elected subject matter.

VI.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626